Exhibit 10.18a

Laura J. Sen

CHANGE OF CONTROL SEVERANCE AGREEMENT

THIS AGREEMENT between BJ’s Wholesale Club, Inc., a Delaware corporation (the
“Company”), and Laura J. Sen (“Executive”), dated as of January 15, 2008.

Executive is a key executive of the Company or a Subsidiary and an integral part
of its management.

The Company recognizes that the possibility of a Change of Control or Potential
Change of Control of the Company may result in the departure or distraction of
management to the detriment of the Company and its shareholders and wishes to
modify and restate the agreement previously applicable under such circumstances.

The Company wishes to assure Executive of fair severance should Executive’s
employment terminate in specified circumstances following a Change of Control or
Potential Change of Control of the Company and to assure Executive of certain
other benefits upon such event.

In consideration of Executive’s continued employment with the Company or a
Subsidiary and other good and valuable consideration, the parties agree as
follows:

Benefits Upon Change of Control.

In General. Within 30 days following the earlier of a Change of Control or
Potential Change of Control (such earlier event to be a “Control Event”) as long
as this Agreement had not been terminated under Section 8.6 at the time of the
Control Event, then whether or not Executive’s employment has been terminated
following the Control Event, the Company shall pay to Executive the following in
a lump sum:

an amount equal to the product of (i) the “Target Bonus” under the Company’s
Management Incentive Plan or any other annual incentive plan which is applicable
to Executive for the fiscal year in which the Control Event occurs (or if the
Target Bonus is reduced within 180 days before the commencement of a Standstill
Period, the “Target Bonus” applicable to Executive for the fiscal year in which
such reduction occurred) and (ii) a fraction, the numerator of which is the
number of days in such fiscal year prior to the Control Event and the
denominator of which is 365; and

if Executive is a participant in a performance-based long-range incentive plan
at the time of a Control Event, such amount as is required to be paid to
Executive upon a Control Event pursuant to the provisions of such plan;
provided, that if such incentive



--------------------------------------------------------------------------------

plan does not provide for an automatic payment on the earlier of a Change of
Control or a Potential Change of Control, then any payment under such incentive
plan shall be made only as and when provided for in such incentive plan even
though the benefit under Section 1.1(a) above has been paid previously.

Benefits Following Qualified Termination of Employment. Executive shall be
entitled to the following benefits upon a Qualified Termination:

(a) Within 30 days following the Date of Termination, the Company shall pay to
Executive the following in a lump sum:

(i) an amount equal to three times Executive’s Base Salary for one year at the
rate in effect immediately prior to the Date of Termination or, if higher, the
Control Event (or if Executive’s Base Salary was reduced within 180 days before
the commencement of a Standstill Period, the rate in effect immediately prior to
such reduction), plus the accrued and unpaid portion of Executive’s Base Salary
through the Date of Termination. Any payments made to Executive under any long
term disability plan of the Company with respect to the three years following
termination of employment shall be offset against such three times Base Salary
payment. Executive shall promptly make reimbursement payments to the Company to
the extent any such disability payments are received by Executive after the Base
Salary payment;

(ii) an amount equal to three times Executive’s automobile allowance for one
year at the rate in effect immediately prior to the Date of Termination or, if
higher, the Control Event (or if such automobile allowance was reduced within
180 days before the commencement of a Standstill Period, the rate in effect
immediately prior to such reduction unless such reduction was offset by an
increase in Base Salary during such 180-day period), plus any portion of
Executive’s automobile allowance payable but unpaid through the Date of
Termination; and

(iii) an amount equal to three times the Target Bonus amount, as defined and
determined under Section 1.1(a) above without any fractional adjustment.

(b) For a period of thirty-six (36) months after the Date of Termination, the
Company shall maintain in full force and effect for the continued benefit of
Executive and Executive’s family all life insurance and medical insurance (other
than long-term disability) plans and programs in which Executive was entitled to
participate immediately prior to the Control Event (or if Executive’s title was
changed to a level below that of Executive’s Current Title within 180 days
before the commencement of a Standstill Period, all such plans and programs in
which Executive was entitled to participate immediately prior to such change, if
the benefits thereunder are greater), provided that Executive’s continued
participation is possible under the general terms and provisions of such plans
and programs. In the event that participation in such plans or programs is not
available to Executive for any reason, including termination of the plan, the
Company shall arrange upon comparable terms to provide Executive with benefits
substantially

 

2



--------------------------------------------------------------------------------

similar to those which Executive is entitled to receive under such plans and
programs. Notwithstanding the foregoing, the Company’s obligations hereunder
with respect to life insurance or medical insurance plans and programs shall be
deemed satisfied to the extent (but only to the extent) of any such insurance
coverage or benefits provided by another employer.

(c) If Qualified Termination occurs by reason of Disability, the Company shall
maintain in full force and effect for the continued benefit of Executive,
disability benefits and/or disability insurance at the same level to which
Executive was entitled immediately prior to the Qualified Termination.

Coordination With Certain Tax Rules.

Notwithstanding any other provision of this Agreement, in the event that the
Company undergoes a Change in Ownership or Control (as defined below), the
Company shall not be obligated to provide to Executive a portion of any
“Contingent Compensation Payments” that Executive would otherwise be entitled to
receive to the extent necessary to eliminate any “excess parachute payments” (as
defined in Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended
(the “Code”)) for Executive. For purposes of this Section 1.3, the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Payments” and the aggregate amount (determined in accordance with Proposed
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

For purposes of this Section 1.3, the following terms shall have the following
respective meanings:

“Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

“Contingent Compensation Payments” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a “disqualified individual” (as defined in Section 280G(c) of the
Code) and that is contingent (within the meaning of Section 280G
(b) (2) (A) (i) of the Code) on a Change in Ownership or Control of the Company.

Any payments or other benefits otherwise due to the Executive following a Change
in Ownership or Control that could be characterized (as reasonably determined by
the Company) as Contingent Compensation Payments shall not be made until the
determination, pursuant to this Section 1.3(c), of which Contingent Compensation
Payments shall be treated as Eliminated Payments. Within 30 days after each date
on which the Executive first becomes entitled to receive (whether or not then
due) a Contingent Compensation Payment relating to such Change in Ownership or
Control, the

 

3



--------------------------------------------------------------------------------

Company shall determine and notify Executive (with reasonable detail regarding
the basis for its determinations) (i) which of such payments and benefits
constitute Contingent Compensation Payments and (ii) the Eliminated Amount.
Within 30 days after delivery of such notice to Executive, Executive shall
notify the Company which Contingent Compensation Payments, or portions thereof
(the aggregate amount of which, determined in accordance with Proposed Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision, shall be equal
to the Eliminated Amount), shall be treated as Eliminated Payments. In the event
that Executive fails to notify the Company pursuant to the preceding sentence on
or before the required date, the Contingent Compensation Payments (or portions
thereof) that shall be treated as Eliminated Payments shall be determined by the
Company in its absolute discretion.

The provisions of this Section 1.3 are intended to apply to any and all payments
or benefits available to Executive under this Agreement or any other agreement
or plan of the Company under which Executive receives Contingent Compensation
Payments.

Definitions. The terms defined in Exhibits A and B hereto are used herein as so
defined.

Noncompetition; No Mitigation of Damages; Other Severance Payments; Withholding.

Noncompetition. Upon a Qualified Termination, any agreement by Executive not to
engage in competition with the Company subsequent to the termination of
Executive’s employment, whether contained in an employment contract or other
agreement shall no longer be effective.

No Duty to Mitigate Damages. Executive’s benefits under this Agreement shall be
considered severance pay in consideration of Executive’s past service and
Executive’s continued service from the date of this Agreement, and Executive’s
entitlement thereto shall neither be governed by any duty to mitigate
Executive’s damages by seeking further employment nor offset by any compensation
which Executive may receive from future employment.

Other Severance Payments. In the event that Executive has an employment contract
or any other agreement with the Company (or a Subsidiary) which entitles
Executive to severance payments upon the termination of Executive’s employment
with the Company, the amount of any such severance payments shall be deducted
from the payments to be made under this Agreement.

2.4 Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Company may reasonably determine it should withhold pursuant
to any applicable law or regulation.

Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled exclusively by arbitration in
Boston, Massachusetts in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then in effect, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.

 

4



--------------------------------------------------------------------------------

Legal Fees and Expenses. The Company shall pay all legal fees and expenses,
including, but not limited to, counsel fees, stenographer fees, printing costs,
etc. reasonably incurred by Executive in contesting or disputing that the
termination of Executive’s employment during a Standstill Period is for Cause or
other than for good reason (as defined in paragraph (k) of Exhibit A) or in
obtaining any right or benefit to which Executive is entitled under this
Agreement. Any amount payable under this Agreement that is not paid when due
shall accrue interest at the prime rate as from time to time in effect at
BankBoston, N.A., or its successor, until paid in full.

Notice of Termination. During a Standstill Period, Executive’s employment may be
terminated by the Company (or a Subsidiary) only upon 30 days’ written notice to
Executive.

Notices. All notices shall be in writing and shall be deemed given five days
after mailing in the continental United States by registered or certified mail,
or upon personal receipt after delivery, telex, telecopy or telegram, to the
party entitled thereto at the address stated below or to such changed address as
the addressee may have given by a similar notice:

 

To the Company:

  

BJ’s Wholesale Club, Inc.

One Mercer Road

Natick, MA 01760

Attention: President

To Executive:   

At Executive’s home address, as last shown on

the records of the Company.

Severability. In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable, such provision shall be enforceable
in any other jurisdiction in which valid and enforceable and in any event the
remaining provisions shall remain in full force and effect to the fullest extent
permitted by law.

General Provisions.

Binding Agreement. This Agreement shall be binding upon and inure to the benefit
of the parties and be enforceable by Executive’s personal legal representatives
or successors. If Executive dies while any amounts would still be payable to
Executive hereunder, benefits would still be provided to Executive’s family
hereunder or rights would still be exercisable by Executive hereunder as if
Executive had continued to live. Such amounts shall be paid to Executive’s
estate, such benefits shall be provided to Executive’s family and such rights
shall remain exercisable by Executive’s estate in accordance with the terms of
this Agreement. This Agreement shall not otherwise be assignable by Executive.

 

5



--------------------------------------------------------------------------------

Successors. This Agreement shall inure to and be binding upon the Company’s
successors, including any successor to all or substantially all of the Company’s
business and/or assets. The Company will require any successor to all or
substantially all of the business and/or assets of the Company by sale, merger
(where the Company is not the surviving corporation), lease or otherwise, by
agreement in form and substance satisfactory to Executive, to assume expressly
this Agreement. If the Company shall not obtain such agreement prior to the
effective date of any such succession, Executive shall have all rights resulting
from a Qualified Termination by Executive for good reason (as defined in
paragraph (k) of Exhibit A) under this Agreement. This Agreement shall not
otherwise be assignable by the Company.

Amendment or Modification; Waiver. This Agreement may not be amended unless
agreed to in writing by Executive and the Company. No waiver by either party of
any breach of this Agreement shall be deemed a waiver of a subsequent breach.

Titles. No provision of this Agreement is to be construed by reference to the
title of any section.

Continued Employment. This Agreement shall not give Executive any right of
continued employment or any right to compensation or benefits from the Company
or any Subsidiary except the right specifically stated herein to certain
severance and other benefits, and shall not limit the Company’s (or a
Subsidiary’s) right to change the terms of or to terminate Executive’s
employment, with or without Cause, at any time other than during a Standstill
Period, except as may be otherwise provided in a written employment agreement
between the Company (or a Subsidiary) and Executive.

Termination of Agreement Outside of Standstill Period. This Agreement shall be
automatically terminated upon the first to occur of (i) the termination of
Executive’s employment for any reason, whether voluntary or involuntary, at any
time other than during a Standstill Period or (ii) the 180th day after a change
in Executive’s title to a level below that of Executive’s Current Title unless a
Standstill Period was in effect on the date of such change or within 180 days
thereafter or (iii) if Executive is employed by a Subsidiary of the Company, the
date on which the Subsidiary either ceases to be a Subsidiary of the Company or
sells or otherwise disposes of all or substantially all of its assets, unless
such event occurs during a Standstill Period and Executive’s employment shall
have been terminated in a Qualified Termination within 90 days of such event, or
(iv) March 31, 2002; provided that on March 31, 2000 and each March 31
thereafter, the termination date provided in this clause (iv) shall be
automatically extended for an additional year (the “Date”) (so that on March 31,
2000 the Date shall become March 31, 2003, and so on) unless, not later than 90
days prior to any March 31, the Company shall have given the Executive written
notice that the term of this Agreement will not be further extended.

8.7 Prior Agreement. This Agreement amends and restates and shall supersede and
replace any prior change of control severance agreement between the Company or
any of its subsidiaries, or any predecessor, and Executive.

8.8 Governing Law. The validity, interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BJ’S WHOLESALE CLUB, INC. /s/ Herbert J Zarkin

Herbert J Zarkin

Chairman of the Board

Chief Executive Officer

 

/s/ Laura J. Sen

Laura J. Sen

President and Chief Operating Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

The following terms as used in this Agreement shall have the following meanings:

“Base Salary” shall mean Executive’s annual base salary, exclusive of any bonus
or other benefits Executive may receive.

“Cause” shall mean (i) dishonesty, (ii) conviction of a felony, (iii) gross
neglect of duties (other than as a result of Incapacity, Disability or death),
or (iv) conflict of interest; provided that for purposes of clauses (iii) or
(iv) any such gross neglect or conflict shall continue for 30 days after the
Company gives written notice to Executive requesting the cessation of such gross
neglect or conflict, as the case may be.

In respect of any termination during a Standstill Period, Executive shall not be
deemed to have been terminated for Cause until the later to occur of (i) the
30th day after notice of termination is given and (ii) the delivery to Executive
of a copy of a resolution duly adopted by the affirmative vote of not less than
a majority of the Company’s directors at a meeting called and held for that
purpose (after reasonable notice to Executive), and at which Executive together
with Executive’s counsel was given an opportunity to be heard, finding that
Executive was guilty of conduct described in the definition of “Cause” above,
and specifying the particulars thereof in detail; provided, however, that the
Company may suspend Executive and withhold payment of Executive’s Base Salary
from the date that notice of termination is given until the earliest to occur of
(a) termination of Executive for Cause effected in accordance with the foregoing
procedures (in which case Executive shall not be entitled to Executive’s Base
Salary for such period), (b) a determination by a majority of the Company’s
directors that Executive was not guilty of the conduct described in the
definition of “Cause” above (in which case Executive shall be reinstated and
paid any of Executive’s previously unpaid Base Salary for such period), or
(c) the 90th day after notice of termination is given (in which case Executive
shall be reinstated and paid any of Executive’s previously unpaid Base Salary
for such period).

“Change of Control” shall have the meaning set forth in Exhibit B.

“Company” shall mean BJ’s Wholesale Club, Inc. or any successor.

“Current Title” shall mean Executive’s title on the date 180 days prior to the
commencement of a Standstill Period.

“Date of Termination” shall mean the date on which Executive’s employment is
terminated.

“Disability” shall have the meaning given it in the Company’s long-term
disability plan. Executive’s employment shall be deemed to be terminated for
Disability on the date on which Executive is entitled to receive long-term
disability compensation pursuant to such long-term disability plan.

 

8



--------------------------------------------------------------------------------

“Executive” shall mean the person named in the first paragraph of this
Agreement.

“Incapacity” shall mean a disability (other than Disability within the meaning
of the definition in (g) above) or other impairment of health that renders
Executive unable to perform Executive’s duties to the reasonable satisfaction of
the Board of Directors of the Company. If by reason of Incapacity Executive is
unable to perform Executive’s duties for at least six months in any 12-month
period, upon written notice by the Company, the employment of Executive shall be
deemed to have terminated by reason of Incapacity.

“Potential Change of Control” shall mean:

the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change of Control; or

the Board of Directors of the Company adopts a resolution that, for purposes of
this Agreement, a Potential Change of Control has occurred.

“Qualified Termination” shall mean the termination of Executive’s employment
during a Standstill Period (1) by the Company other than for Cause, or (2) by
Executive for good reason, or (3) by reason of death, Incapacity or Disability.

For purposes of this definition, termination for “good reason” shall mean the
voluntary termination by Executive of Executive’s employment (A) within 120 days
after the occurrence without Executive’s express written consent of any of the
events described in clauses (I), (II), (III), (IV), (V) or (VI) below, provided
that Executive gives notice to the Company at least 30 days in advance
requesting that the situation described in those clauses be remedied, and the
situation remains unremedied upon expiration of such 30-day period; (B) within
120 days after the occurrence without Executive’s express written consent (which
must expressly refer to such consent as being given under this Agreement) of the
events described in clauses (VII) or (VIII) below, provided that Executive gives
notice to the Company at least 30 days in advance; or (C) upon occurrence of the
event described in clause (IX) below, provided that Executive gives notice to
the Company at least 30 days in advance:

 

  (I) the assignment to Executive of any duties inconsistent with Executive’s
positions, duties, responsibilities, reporting requirements, and status with the
Company (or a Subsidiary) immediately prior to a Control Event, or a substantive
change in Executive’s titles or offices as in effect immediately prior to a
Control Event, or any removal of Executive from or any failure to reelect
Executive to such positions, except in connection with the termination of
Executive’s employment by the Company (or a Subsidiary) for Cause or by
Executive other than for good reason; or any other action by the Company (or a
Subsidiary) which results in a diminishment in such position, authority, duties
or responsibilities, other than an insubstantial and inadvertent action which is
remedied by the Company or the Subsidiary promptly after receipt of notice
thereof given by Executive; or

 

9



--------------------------------------------------------------------------------

  (II) Executive’s rate of Base Salary for any fiscal year is less than 100
percent of the rate of Base Salary paid to Executive in the completed fiscal
year immediately preceding the Control Event, or Executive’s total cash
compensation opportunities, including salary, auto allowance, and incentives,
for any fiscal year are less than 100 percent of the total cash compensation
opportunities made available to Executive in the completed fiscal year
immediately preceding the Control Event, unless any such reduction represents an
overall reduction of no more than 5 percent of the rate of Base Salary paid or
cash compensation opportunities made available, as the case may be, and affects
all other executives in the same organizational level (it being the Company’s
burden to establish this fact); or

 

  (III) the failure of the Company (or a Subsidiary) to continue in effect any
benefits or perquisites, or any pension, life insurance, medical insurance or
disability plan in which Executive was participating immediately prior to the
Control Event (the “Benefits,” individually, a “Benefit”) unless the Company (or
a Subsidiary) provides Executive with substantially similar Benefits, or the
taking of any action by the Company (or a Subsidiary) that would adversely
affect Executive’s participation in or materially reduce any of Executive’s
Benefits or deprive Executive of any material Benefit enjoyed by Executive
immediately prior to the Control Event, unless any elimination or reduction of
any Benefit, or any adverse effect on Executive’s participation has an aggregate
value equal to no more than 5 percent of the Benefits, and affects all other
executives in the same organizational level (it being the Company’s burden to
establish this fact); or

 

  (IV) any purported termination of Executive’s employment by the Company (or a
Subsidiary) for Cause during a Standstill Period which is not effected in
compliance with paragraph (b) of this Exhibit; or

 

  (V) any relocation of Executive of more than 40 miles from the place where
Executive was located at the time of the Control Event; or

 

  (VI) any other breach by the Company of any provision of this Agreement; or

 

  (VII) the Company sells or otherwise disposes of, in one transaction or a
series of related transactions, assets or earning power aggregating more than 30
percent of the assets (taken at asset value as stated on the books of the
Company determined in accordance with generally accepted accounting principles
consistently applied) or earning power of the Company (on a non-consolidated
basis) or the Company and its Subsidiaries (on a consolidated basis) to any
other Person or Persons (as defined in Exhibit B); or

 

  (VIII)

 if Executive is employed by a Subsidiary of the Company, such Subsidiary either
ceases to be a Subsidiary of the Company or sells or otherwise disposes of, in
one transaction or a series of related transactions, assets or earning power
aggregating more than 30 percent of the assets (taken at asset value as stated
on the books of

 

10



--------------------------------------------------------------------------------

 

the Subsidiary determined in accordance with generally accepted accounting
principles consistently applied) or earning power of such Subsidiary (on a
non-consolidated basis) or such Subsidiary and its subsidiaries (on a
consolidated basis) to any other Person or Persons (as defined in Exhibit B); or

 

  (IX) the voluntary termination by Executive of Executive’s employment at any
time during the period commencing eight months plus one day after the Change of
Control and ending 12 months after the Change of Control, provided, that in the
event of any such voluntary termination pursuant to this clause (IX), the
Executive shall be entitled to receive only one-half (1/2) of the lump sum
amount provided for in Section 1.2(a) of this Agreement and the benefits
provided for in Section 1.2(b) shall be provided for one year rather than three
years from the Date of Termination.

“Standstill Period” shall be the period commencing on the date of a Control
Event and continuing until the close of business on the last business day of the
24th calendar month following a Change of Control; provided, however, if no
Change of Control occurs within 12 months of a Potential Change of Control, then
the Standstill Period that began as a result of such Potential Change of Control
shall end on the close of business on the last business day of the 12th calendar
month following such Potential Change of Control.

“Subsidiary” shall mean any corporation in which the Company owns, directly or
indirectly, 50 percent or more of the total combined voting power of all classes
of stock or with respect to determining the subsidiaries of a Subsidiary in
paragraph (k) (VIII), shall mean any corporation in which the Subsidiary owns,
directly or indirectly, 50 percent or more of the total combined voting power of
all classes of stock.

 

11



--------------------------------------------------------------------------------

EXHIBIT B

Definition of Change of Control

 

A “Change of Control” shall mean:

(a) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which satisfies the criteria set forth in
clauses (i), (ii) and (iii) of subsection (c) of this definition; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequently to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board (except that this proviso shall
not apply to any individual whose initial assumption of office as a director
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board); or

(c) Consummation of a reorganization, merger or consolidation involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), in each case, unless, immediately
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which as used in Section
(c) of this definition shall include, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit

 

12



--------------------------------------------------------------------------------

plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation and (iii) at least half
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

13